DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US 5,671,262) in view of Owen (US 8,436,291).

Referring to claim 1.  Boyer discloses a method of detecting items (Figure 1A), the method comprising:
directing light (13a; infrared light; Figure 1A) from one or more light emitters (13a) across an opening  (opening of 13);
receiving (receiving infrared light; Figure 1A), using one or more light sensors (13b), light from the one or more light emitters (13a), each of the one or more light sensors (13b) generating an output signal indicating the intensity of light received by the respective light sensor (sensor 13b detects the tablets passing through the opening 

comparing (detection through assembly 13), using circuitry (the count is registered in microprocessor 24, via a detection algorithm which analyzes the waveforms originating in pill detector assembly 13) each of the output signals from the one or more light sensors (sensor 13b) with a respective reference signal (intensity of unobstructed light reaching the detector and a modified intensity of light reaching the detector when the light is obstructed by tablets passing through the opening); generating an electrical detection signal based on the result of the comparisons (sensor assembly sends a signal to the electronics circuits 14 which sends a signal to microprocessor 24 which counts the passing of the tablets);

during a time when no dispensing is required (during a timeout period; If the timeout has executed, step 141, then after an appropriate signal is received from main computer 25; Col. 10 line 18), monitoring the output of the circuitry for a detection signal that is not produced in conjunction with the dispensing of any item (If the switch 26 for release door 20 indicates that the door is open, step 143, then the release door solenoid 22 is actuated repeatedly to clear the contents from buffer area 30a, step 148. The electronics 14 de-energizes the solenoid 22, step 149; Col. 10 lines 22).
Boyer does not specifically disclose comparing using circuitry each of the output signals.
	Owens disclose a method for an automated pill dispensing for detecting characteristics of bottles using modulated light sources (Figure 1A, 5A and 5B) wherein comparing using circuitry each of the output signals from the one or more light sensors with a respective reference signal; generating an electrical detection signal based on the result of the comparisons (comparing the modulation signal of 206 transmitted through emitter elements 201 to produce unique signatures, by circuitry as shown in Figure 1A, which are received by the photo detector 202 and wherein the photo detector 202 outputs a signal to the a controller circuit 205a, which using an analog to digital convertor 208, the input signal of the modulation signal 206 can be compared with a 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Boyer to have included signal comparison using circuitry from the each of the output signals as taught by Owens because comparing signals using circuitry would allow a greater variability of the types of signal outputs that can be achieved thus allowing for a greater range of output signal interpretation.

Referring to claims 2 and 6.  Owens disclose a method for an automated pill dispensing for detecting characteristics of bottles using modulated light sources (Figure 1A, 5A and 5B) wherein the detection signal (output signals from 202; Figure 1A) indicates one or more conditions selected from the group of conditions consisting of 
a) any one or any number of the one or more light sensors is producing an output signal that is below one of the reference signals (the present invention may be used to determine one or more physical characteristics of an object proximate to the optical sensor 200 based on optical characteristics thereof indicated by the relative amounts of light received from the emitter elements 201; Col. 7 lines 45-50; the light collected by the detector would be lower due to the interference of the passing object and light lost in the reflection), and 


Referring to claim 3.  Owens disclose a method for an automated pill dispensing for detecting characteristics of bottles using modulated light sources (Figure 1A, 5A and 5B) wherein the one or more light emitters (201) are positioned to emit light toward a reflective surface (The optical sensor 200 of FIGS. 1A and 1B may be a reflective-type sensor (e.g., where the surface of an object is illuminated by the emitter elements 201 and the reflected light is measured by the detector 202); Col. 7 line 61) and wherein the detection signal indicates a decrease in the intensity of the light reflected from the surface and received by one or more of the one or more light sensors (the light intensity reflected from a surface and being blocked by an object passing through the sensor assembly and collected by the detector would be lower due to the interference of the passing object and light lost in the reflection). 

Referring to claim 4.  Owens disclose a method for an automated pill dispensing for detecting characteristics of bottles using modulated light sources (Figure 1A, 5A and 5B) wherein the one or more light emitters (201) are positioned to emit light toward a 

Referring to claim 5.  Owens disclose a method for an automated pill dispensing for detecting characteristics of bottles using modulated light sources (Figure 1A, 5A and 5B) wherein the one or more light sensors (one sensor 202; Figure 1A) are positioned to receive light directly from the one or more light emitters (one emitter 201; see Figure 1A), and wherein the detection signal indicates a decrease in the intensity of the light received directly by one or more of the one or more light sensors (the light collected by the detector would be lower due to the interference of the passing object and light lost in the reflection).

Referring to claim 7 and 8.  Boyer discloses a method of detecting items (Figure 1A), the method further comprising generating, by the controller, a warning upon receipt of a detection signal that is not produced in conjunction with the dispensing of any item (see chart in Figure 3F, wherein in step 151 “release door switch 26 indicate release door 20 in not closed” in step 152 “the controller reports a faulty operation and awaits instructions).

Referring to claim 9.  Boyer discloses a method of detecting items (Figure 1A), the method comprising:
wherein the dispensing mechanism (50) comprises a dispenser (6) and a cassette (hopper 2a), and wherein the dispenser (6) includes an actuator (11 and 12) and the cassette (hopper 2a) comprises the housing (1) for holding the items (1A) to be dispensed, the housing (1) defining the opening (at end of 6a), and wherein dispensing an item though the opening (at end of 6a) comprises moving the actuator (11 and 12), in response to electrical signals (initiate vibrations) received from a controller (24), to cause the item (1A) to be dispensed from the cassette (hopper 2a).

Referring to claim 12.  Boyer discloses a method of detecting items (Figure 1A), the method wherein the housing (1) defines a serpentine channel (see winding tablet pathway from the hopper to member 30a; Figure 1) through which items feed by gravity toward the opening (13).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US 5,671,262) in view of Owen (US 8,436,291) and further in view of Terzini (US 8,392,020).

Referring to claim 10.  Boyer in view of Owen do not disclose wherein the dispenser and the cassette are separable.


It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Boyer in view of Owen to have included the dispenser and the cassette as being separable and wherein the cassette comprises no active electrical components as taught by Terzini because a removable cassette would provide for an easier interior maintenance of the dispenser apparatus.

Allowable Subject Matter
Claims 11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651